OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                                             AUSTIN




        mnorable T. J. CroveI Secretwy
        ~&xn8 state Eaard of c?aicai  Rxalsin6rs
        glU-X3-30 T6Xat)9 :ak B&ldlag
        C~llas, Texas

        Denr   Slrr                                OpLnloa No. Q-6638
                                                   Ret LimLtatfioas o
                                                        State tid   o




        captioned       nat ter has been re
        quote~frcm       your   letter   as   fo




r
    I
Eworable   T. J. Cmve,



             “I ‘wrote the draft of the RsEiStPntiOn       Act,
      the fuads dcrlved fron which are p~cvldsd b3 the
                                  - __
      re&;istered pb3sicmna     of’ ‘i’exao for the purpxe of
      eriforcenent of it; end althsqh        the provisions    of
      the Act pPwlde the b3tard c&g Spur! up to the last
     penny in the fund SQP the purpmes mentianed th&e-
      in, but no E&x sfir.11 ever bc mposcd on t&e funds
     of the atate ~Troasuror- collected       for other pur-
     poses.

            “The Etaneg was dognsitnd Mth the atate Treas-
     urer, vouchers to be psmsed through the conptrol-
     lere office   0s a Ratter of safet3, to prevent it
     being used for; other than tho puz*r?ose of enfarce-
     moat of the lnw, the dl.anesinut5.an of infornsetim
     Inter&d to educate the public kc, and fDr this
     service the atato is paid between $300. to $509.
     a year.

            ‘k?lr?t::~I nou de,alm to have 3our opinion on
     ts what EPB tho Llmitatfons          of the bwerd*s use of
     this fune, nov around $?O,CLQ., IS not for the
     aCtU8l   3~1~3 WxB%x!     in COnQectisn   With  the ~roaecu-
     tion of fla@ant        vlnlatlons    of the Act?   Ths Act
     itnolf   defLuea the linit ‘as the last cent la the
     fund, but ma warraats 8llBll be &sua on other funds
     oi the stats to coapensate for a daffcioncg           of ths
     reglstrsCFon fund.

            “3&x I have soxtm troublesons cases mw on
     hand, 1’31 thank 3ou for an early and a definite
     opltion on thta matter.”

           &tlcle   &&YEla,Vtwnoa’a    Annotated Civil    Statutes,
rc~ds 1.n purt IAS fwllwirra:
 Board oi” %edical, ExamInex3, on OF bnfo~e tb.e let
 clay ofl Januatiy, A. L’. 1433, and tharmftm          to reg..
 ister In like mailpeP tmnuzllg,       on or hsfore the 1st
 d&y of Jmuary of each succeedfug ~enr.             Each pclr-
 son 60 re.giateri~-    with the Tczas State Board 3f
Hecxcal Sxqxinars ahell pay, in ccmlectiorl with
each annual rcgistratton       mad for the iwceipt hero-
Inafter provided for, R fee of Two (,c3,ooj           I?ollara,
whltch fee &all accompany the epplm3eion             of ovorp
suoh pcraon fm such reg2stration.           Swh paymat
shall be tmde to the Texas State Board of He&m%1
Examiners.     Every person 86 ret;istering       ohall ffle
with tht~ Texas State Bard of EedlcaL Exan;inera a
written application       for annl;al rngistration,      set-
ting forth his full nfine, tP0 a&p, his FOst Office
etidress, his place of residence,        tb* courity or
counties in which hle certificate         eutltll&q     hln
to prectice    medicine has been m&stared,           and the
place or pieces where he is aafjetpxl inthe practice
of ae&icice,    811 ~611 8s the 6ch~b01 of aedioine         to
which he professes      to belong RUd the nmber and
de0 of hi5 lic5nas certiricate.
      a.   .   l   l
4 3,3QQ*QO


 1,500.CO
   b
 ~,?OO.OQ

 ?,200.?3

 ~,2PO..W

   fioo.00
 gonclrrabla 2. J. Crow,    wge   6




            %ur   attaatS.oa Is directad        to t&i feet that
     the Conm.tutl5n       of the State of Texas prohibits
     rncrnsybsia;; withdrawn mm the Tmrau~g of the
     Bate except pursuant to appropriatioa            artBe by
     the Leglalature,     and further p~2v1des that no ap
     propriQtLon E&all be t&k3 for & lotl@?r par-lad tbwl
     tw3 years.     Corlstftutioa,     AlMcle TTIISF,Soctfotl 6.
     Wdm these ~GPiSiOtiS, it foll.~W~ that Wl-em the
     Lep;fslature haa failed       QI' refused to ay>propH.ate
     mm8gs for c?xpendfture for         psrrticular purgosei,
     the accounting offiaes        of this State have no au-
     thority   to lasoa WQrrQats       upoe the !Freasurf In
     papaeat of expendituxvxt oade for such gnrposes~"           ~;y

            Ia viow of the fOF8sOiap;,~ it la the 0pLaioa of thfs
depertmeat that the Texas State I3oard of Eedical Examtners
can only r;rake such expeudltwes    out of the %edical    i?ei?istrfit-
tloa Fund' aa provided for by tbc &bove metrtioned amropris-
tion bill.    the ~.~glrlnture did not &%ks an QmPOPrietlO~ for
the papsat    of tha 0xp8naitwea    tmatiotmd in your recweat,
and therefore   tit is our opinion that the Texss State Board
of Pealc~l ~?,xnniwrs 5.3 riot eutbocieed   to py for $%otootctLc
~opioa of doauaetxtnr-$   evfdcncet witntps3 fees, Olld 0tbe.P 8X-
Pensea of a eQ?dilQrtmNre*